COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §           No. 08-22-00027-CV
  IN THE INTEREST OF:
                                                    §              Appeal from the
  C.A.S., Jr. and S.E.R.S.,
                                                    §           109th District Court
                         Minor Children.
                                                    §        of Andrews County, Texas

                                                    §               (TC# 21,851)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. See TEX.R.APP.P. 43.5. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF JUNE, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.